Citation Nr: 1647867	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 30 percent for adjustment disorder with anxious mood.

3.  Entitlement to a compensable rating for traumatic brain injury (TBI).

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1993 to April 1993 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and January 2015 rating decisions of the VA Regional Office (RO) in Des Moines, Iowa.  

The issues of an increased rating for adjustment disorder with anxious mood and entitlement to a TDIU were remanded in November 2014 to afford the Veteran his requested hearing.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, a remand is necessary.  With regards to the Veteran's initial rating for his thoracolumbar spine, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from January 2015, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

As for the Veteran's psychiatric disorder and TBI, the last examinations were also in January 2015.  At his hearing, the Veteran testified that he used to have a very good memory and that he did not anymore.  August 2016 Hearing Transcript (T.) at 10.  He testified that he thought of a lot of questions on his drive to the hearing, but could not remember a single one of them while he was actually at the hearing.  Id.  Consequently, the Veteran's testimony suggests that his disabilities may have worsened in severity since the last examinations, which did not show memory impairment.  Therefore, a remand is necessary for new examinations.  

Since the Veteran's claim of entitlement to a TDIU is inextricably intertwined with his rating claims, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Central Iowa Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the severity of the service-connected lumbar spine, psychiatric, and TBI disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine, psychiatric, and TBI disabilities. 

A) For the Veteran's degenerative joint disease of the thoracolumbar spine, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

iv) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

B) For the Veteran's adjustment disorder with anxious mood, the examiner should:

i) Comment on all current symptoms and the extent to which the Veteran's disability impairs his occupational and social functioning.
ii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

C) For the Veteran's TBI, the examiner should:

i) Discuss all pertinent symptomatology and findings in detail using the Compensation and Pension Examination  TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

ii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




